 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDITT Gilfillan and International Union,United Auto-mobile,Aerospace&Agricultural Implement Work-ers of America-UAW. Case 31-CA-3463October 11, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 27, 1973, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, ITT Gilfillan, Van Nuys,California, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts, Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A.3, 1951).We have carefully examined the recordand find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: This casewas heard April 16 and 24, 1973, at Los Angeles, California,pursuant to a charge filed by the International Union, Unit-edAutomobile,Aerospace& Agricultural ImplementWorkers of America-UAW and served on the Respondenton November 21, 1972, and a complaint issued January 10,1973. The complaintalleges violations of Section 8(a)(l)and (3) of the Act in the layoff of three employees onNovember 10, 1972, and in the interrogation of an employ-ee. The Respondent, ITT Gilfillan, admits that it laid off thethree employees, but denies that it engaged in unfair laborpractices.At a trial, the General Counsel of the Board and theRespondent were represented by counsel. All parties weregiven full opportunity to examine and cross-examine wit-nesses, to make oral argument, and to file briefs. Posthear-ing briefs submitted by the General Counsel and theRespondent have been carefully considered.Upon the entire record in the case, including the briefs ofcounsel, and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTITT Gilfillan, herein called the Respondent, is a Dela-ware corporation, with its principal place of business in VanNuys, California, where it is engaged in the manufacture ofradar equipment. Respondent, in the course and conduct ofits business operations, annually sells and ships manufac-tured products valued in excess of $50,000 directly to cus-tomers located outside the State of California. Respondentis now, and at all times material herein, has been an employ-er engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aerospace &Agricultural Implement Workers of America,herein calledtheUnionor UAW,isa labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIRLABOR PRACTICESA. BackgroundThe Respondent's Van Nuys, California, facility is en-gaged in the manufacture of sophisticated radar equipment,98 percent of which is pursuant to contract with the UnitedStates Government. It employs approximately 1,750 peopleat the Van Nuys facility. Its production and maintenanceemployees, approximately 500 in number, have been repre-sented by Local 509 of the UAW since 1967 and have beencovered by successive contracts between Local 509 and theRespondent. The remaining employees, consisting of officeclerical, administrative, professional, and technical employ-ees, are unrepresented by any labor organization.B.Union ActivityThree employees, namely, Joseph Tieger, Lloyd Wall,and Asa Gallup, classified as test technicians in the UnitTest Area of the Quality Assurance Test Department,'sought to organize the quality assurance employees in be-half of the Union.Tieger,Wall, and Gallup, all employed in the unit test1 In November 1972, there were approximately 65 employeesin thequalityassurance test department, 25 to 30 of whom werein the unit test area.206 NLRB No. 99 -ITT GILFILLAN365area, solicited other employees in the quality assurance testdepartment to sign union authorization cards. Tieger, em-ployed on the night shift, having obtained,a quantity ofunion authorization cards, met with Gallup and Wall, day-shift employees, at the unit test area near Holub's officeabout 4 p.m., October 25, during shift changes. At this meet-ing, Tieger handed a quantity of union authorization cardsto Gallup and Wall, employed on the day shift, who wereto obtain signatures. On the following day, October 26,1972, Tieger again met with Gallup and Wall near Holub'soffice.At thismeetingGallup and Wall turned in signedcards to Tieger. Tieger, Wall and Gallup testified that thismeeting between themselves on October 26 near Holub'soffice was observed by Supervisor Holub. Holub deniedthat he saw any passing of cards between Tieger, Gallup,and Wall, although he concedes he may have observedsomebody standing around near his office and looked atthem disapprovingly as that was not a work area.C. The LayoffsOn November 10, 1972, Tieger, Wall, and Gallup werelaid off in a reduction in force, although they had greaterlength of service than most other test technicians and juniortest technicians who were retained. The Respondentasserts,and I find on the basis of the undisputed evidence, thatunder the current policy of the Respondent with respect toits nonunionized employees, the identity of employees to belaid off in a reduction in force is based on four factors;namely, (a) educational background; (2) performance in allfactors; (3) individual capacity to perform the remainingwork; and (4) individual capacity for potential growth withthe Company. Length of service is considered in the selec-tion for layoff only when the above-noted four factors areequal among the employees to be considered for layoff.3The record shows without contradiction and I find that inthe past the Respondent in manycaseshas effected layoffsofmore senior employees without consideration of theemployee's length of service.The Respondent's policies and procedures also providethat "when openings occur in classifications in which thereare employees on layoff, such employees on layoff will begiven preferential consideration to recall for openings"; also"on all layoff actions, Industrial Relations will attempt totransfer layoff candidates to suitable openings within ITTGilfillan and in other ITT Divisions or Subsidiaries." Thepolicy also provides that "the layoff procedure shall not beused for disciplinary purposes." The fact remains undisput-ed that the Respondent made no attempt to transfer Tieger,Gallup, or Wall to other openings with the Respondent orother divisions or subsidiaries.Burnell Hayes, Respondent's manager of labor relations,testified credibly and without dispute that he received amemorandum dated November 2, 1972, from Supervisor2 The testimony of Tieger, Wall, and Gallup that they had eye-to-eyecontact at the time they were being observed by Holub leads me to discreditHolub's denial that he observed the three employees passing cards. -3 Tieger's service dates from September 1970; Gallup's from September 5,1968, and Wall's from January, 15, 1968. Among junior technicians andtechnicians retained were one hired 10-21-72, another 7-25-72, another10-13-72, and still another on W0-30-72.Welt, department head of quality assurance test departmentrequesting the layoffs of Wall, Gallup, and Tieger. Thememorandum read as follows:Due to a change in product mix, caused byan increasein sub-system/system level tests anda reduction in unittests,particularly cards, a layoff is required.A review of all personnel in the affectedclassificationshas been completed and three 4390 Test Technicianshave been identified for layoffusingthe criteria de-scribed in ITTG P&P F.201, Para.III.B.The primaryconsideration being the ability to performthe remain-ing work and capacity for potential growth.Those identified for layoff are:L.WallEmployee #06119A. GallupEmployee # 06868J.TiegerEmployee #08105Attached to the November 2 memorandum was a chart(also called a "grid") naming 19 junior test and test techni-cians, including Wall, Tieger, and Gallup, who were candi-dates for layoff, and outlining the operations they werequalified to perform. This chart, Holub testified, was pre-pared by himself and Acting Director Welt. The chartshowed that of the 19 test technicians who were candidatesfor layoff, Tieger,Wall, and Gallup were the only three testtechnicians whose qualifications were limited to testingcards and who possessed no other skills which the Respon-dent needed and could use.After Hayes had received the November 2 layoff requestwith the attached grid, he then took up the layoff request ina conference attended by Acting Director Welt, Day Super-visor Holub, and Night Supervisor Henry Gin. Hayes testi-fied that he was concerned that the requested layoff met theRespondent's layoff policy, where length ofservice wasbeing disregarded in selecting individuals for layoff. Hayestestified that he asked questions concerning the individuals'performance and their job assignments, the individuals' ca-pability to perform other assignments, and their futuregrowth within the department. Hayes testified that Holubindicated that Wall and Gallup performed satisfactorily inthe card testing area. Supervisor Gin reported Tieger had noproblem with card testing, but he had a problem ofremain-ing in his work area. Hayes was also shown documentsshowing that the workload was down in the cardtestingarea.Hayes testified that the group discussed the possibilityof assigning the three individuals to other work areas, anditwas concluded that they did not have the education, theexperience, or the qualifications to perform in the otherareas.Robert W. Holub, quality assurance test supervisor,testi-fied credibly without contradiction that at the time of theNovember 10 layoff of Tieger, Gallup, and Wall, the cardtesting was about completed and this became apparent to-ward the end of October when he placed, the layoff requestwith his superior, Jerry Welt.4 Holub testified that he and4 Holub retained two technicians on card testing, one on the day shift, theother on thenight shift. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisorWelt composed the grid which accompaniedtheirNovember 3 memo requesting the layoff of Tieger,Gallup, and Wall. In constructing the grid, Holub testifiedthat although Gallup had had experience in the TI-553, itwas not so indicated on the grid because Supervisor Riggsdeemed Gallup unsatisfactory in that area and asked thatGallup be returned to the cardarea.Holub further testifiedthat there was no "X" mark on the grid indicating Galluphad IF experience because his experience had been limitedto only 5 or 6 weeks on simple operations which Holubcalled "cherry picking." Gallup testified he had worked inthe IF area for 5 weeks about 2 years before he was laid off.Gallup credibly testified that he went into the IF area fromthe unit test as things were slow in the unit test area, andwhen things picked up in the unit test card area, he volun-tarily moved back there because he preferred working in thecard area. Gallup testified credibly and without contradic-tion that he was not ordered or directed to leave the IF areafor unsatisfactory work, and that his move back to the cardarea was strictly voluntary.Gallup testified on cross-examination that in the first 3years he was in the unit test (card) area, doing card testing,the next 6 months in the high voltage area, then 5 weeks inthe IF area, and for the last 1-1/2 years operated the TI-553computer, except for the last 2 weeks which he spent in theunit test area doing card testing under Mr. Holub's supervi-sion.Gallup conceded that he was having difficulties with theTI-553 computer and for that reason was transferred backto testing cards in the unit test area. Gallup testified, howev-er, that his difficulties arose not with the normaltesting onthe TI-553, but, rather, his inability to properly maintain a"quarter of a million computer," and Gallup voiced hisopinion that there were only three people in the plant whocould maintain the TI-553 computer.With respect to Wall's IF experience, Holub testified thatWall "probably could have been used in some respects, buthis speed was not comparable to other IF people-he didn'thave the knowledge, and after trying him for five or sixweeks, he just couldn't keep up with the rest. He didn't showany potential."Contrary to Holub's testimony, Wall testified he had 9months' experience on IF workin alignmentand troubleshooting.Wall estimated that he had worked about 6months in IF work under Supervisor Gin and about 3months of IF work under Supervisor Holub. Wall crediblyand without contradiction testified that he was never crit-icized about his IF work by either Gin or Holub.Asked why Tieger could not be used in the IF area, Holubreplied that he did not know as Tieger had not worked forhim, but worked for Supervisor Gin. Nevertheless, Holubtestified further with respect to Tieger that "he was tried andhad a lot of failurescomeback from the system." Contraryto Holub's testimony, which is obviously objectionable onits face as hearsay, Tieger testified that in the month ofAugust 1972, he worked for 3 weeks to a month and wastransferred back to the card testing unit at his own requestafter Gin would not let another employee assist him on anIF strip. Holub's hearsay testimony concerning the qualityof Tieger's IF work is further refuted by Tieger's latestperformance evaluation revue made by Supervisor Gin un-der date ofAugust 15,1972, in which Mr. Gin rated Tieger'sIF work as"acceptable."Tieger testified credibly and with-out contradiction that he was never criticized for his workin the IF area.D. Further Evidence of Union ActivityBearing onthe question whether the Respondent wasaware of union activity, Lloyd Wall testified credibly andwithout dispute that on October 26, 1972, he asked Holubif he wanted to join the Union. Holub replied, "No", but theunion would be good for him in many ways. Wall alsotestified credibly and without substantial dispute that Su-pervisor James Williams approached him at his work stationon November 1, 1972, and asked Wall if he had a union cardfor him. Wall testified he replied, "No, but I will get youone." 5There is further evidence that both Wall and Tieger werewarned about being away from their work station, and thesewarnings followed their distribution of authorization cards.Tieger testified credibly and without contradiction that onabout October 1, 1972, while he was at his console talkingto employee Roy Boggess at the next console aboutorganiz-ing the Union, Supervisor Gin came over and asked whatTieger and Boggess were talking about. Tieger testified hereplied, "We're talking about joining the Union," and Ginreplied, "You are not supposed to be talking." Tieger alsocredibly testified without contradiction that on about Octo-ber 31, 1972, Gin warned Tieger that he was absent from hiswork station too much, and his work was dropping off.Tieger also credibly and without contradiction testified thatin early November 1972, Gin gave him a written warning.Gin told Tieger that his work was getting sloppy and thathe was absent from his work station too much. Tieger testi-fied further that when he told Gin that the workload wasvery low, Gin replied that it didn't matter. Gin refused togive Tieger a copy of the written warning.E.Further Evidence on theLayoffsTieger was notified of his layoff on November 10, 1972,by Supervisor Gin who handed him his termination noticeand 2 weeks'severancepay. Gintold Tieger that he wasbeing laid off for"lack of work."Gallup testified without contradiction that on November10, 1972, Supervisor Holub approached him in the unit testarea and told him he was being laid off for lack of work, andHolub escorted Gallup to the industrial relations depart-ment.On the way,Gallupasked Holub if there wasanyproblem,if he was doing anything wrong, and Holub re-plied,"No." Gallup asked Holub about the possibility ofrecall and Holub replied,according to Gallup's credited andundemed testimony,"Iwouldn'twait around for long. It is5 Supervisor Williams' version of this incident was that he asked Wall ifhe was starting his own union, and Wall and Jim Davis who was also presentlaughed and asked Williams if he wanted to sign a card too, and Williamstestified he replied, "No, I don't think I want to join the Union." TITT GILFILLAN367goingto be slow for along timein the Unit Test and theModule Test Area."F. Further Evidence of Respondent'sKnowledge of Union ActivityCircumstances which show the Respondent's awarenessof Lloyd Wall's unionactivity were credibly testified to byWall as follows: Wall testified that on November 8, 1972,Supervisor Holub told him that he had been turned in fortalking and Holub said to him, "I don't care whatyouaredoing but keep it out of sight." When Wall asked Holubwho had turned him in, Holub replied, "Hutch, Levy andRiggs [supervisors]. Wall said, "OK, I'll keep it out of sight."A further circumstance which shows Respondent'sknowledge of Gallup's union activity is supplied by thefollowing incident testified to by Gallup; namely, that onOctober 31, 1972, at the 2 p.m. break, he approached em-ployee Reggie Burns to whom he had previously given anauthorization card.When. Gallup asked Bums, "Did yousign the union authorization card," Reggie Burns replied ina real loud voice, "Yes, Asa, I did sign the union authoriza-tion card." Gallup testified credibly that he cringed andlooked around and there was Jim Hutchinson [a supervisor]standing about 15 feet away. Gerald Sunkees and JamesDavis 6 corroborated Gallup concerning the loud remarkmade by Reggie Burns, but Sunkees testified that he did notseeanysupervisor. Supervisor Hutchinson denied hearingthe comment made by Burns to Gallup. In view of the factthatBums screamed out the remark, I do not creditHutchinson's denial that he heard the remark by Burns.On the basis of all of the testimony relating to the unionactivity of Tieger,WaL, and Gallup, I am persuaded and, Ifind that the Respondent was aware of their union activity.This conclusion is basedinter aliaon the fact that Wallsolicited Supervisor Holub to join the Union on October 26,1972, by the further fact that Supervisor James Williamsapproached Wall on November 1, 1972, and asked Wall ifhe had a union card for him, and by the fact that cardsolicitation was carried on in the plant during worktime andon coffee or luncheon breaks by Gallup, Tieger, and Wall.The union activity of Tieger and Gallup was carried onwithsomesecrecy,andthere is less direct evidence thatsupervision was aware that Tieger and Gallup werepassingout union authorization cards.? However, the fact that Tieg-er was warned about being away from his machines toomuch by Supervisor Gin; the loud remark to Gallup byReggieBurnsthat he had signed a card while, according toGallup's testimony, while Supervisor Hutchinson stoodabout 15 feet away, the fact that on the day that the authori-zation cards were handed out, Supervisor Holub in a jokingmannerin a loud voice exclaimed, "I want a card; who hasgot a card," serve to prove that the Respondent was awareof the union activity in progress and the identity of the cardsolicitorsWhereas Gallup testified that he attempted to perform hisunion solicitation out of sight of supervisors,8 it appears thatWall made no effort to conceal his union solicitation. Wallpassed out about 15 authorization cards and even solicitedSupervisor Holub to join the Union on October 26, 1972.Moreover, Wall's activity seemed to be so notorious thatSupervisor Williams asked him for a card on October 31 orNovember 1, and Wall replied he would get him one.G. Analysis and Conclusionary FindingsI am persuaded and I find that the Respondent was onnotice that Tieger, Wall, and Gallup were soliciting unionauthorization cards. This knowledge is imputed to the Re-spondent on the basis of the knowledge of Supervisors Ho-lub, Hutchinson, Gin and Williams, which I have heretoforedetailed in this Decision.MacDonald Engineering Co.,202NLRB No. 113. It is significant that Tieger, Wall, and Gal-lup, who were the only persons soliciting, were the only testtechnicians laid off in the quality assurance test department.Although it appears, and I find, that the unit test work wascoming to an end, there was no necessity to lay off thesethree employees who had experience in other operations inthe quality assurance test department.It appears without dispute, and I find, that Tieger hadhad three weeks' experience on IF testing with the Respon-dent,' which Supervisor Gin found acceptable; Gallup, 5weeks 10 and Wall 9 months, which he described more fullyas IF alignment and trouble shooting, 6 months under Gin'ssupervision and 3 months under Holub's supervision." Ad-ditionally, Gallup had had 18 months' experience with theRespondent in working on the TI-553 computer and hadtrained other men to operate it. It is also significant that thelayoff occurred 3 weeks after the start of union organiza-tion.While the Respondent was in the process of laying offthese three employees, two of whomeachhad approximate-ly 5 years' service, and the third 2 years' service with theRespondent in a number of operations in the quality assur-ance test department, it appears undisputed and I find thatthe Respondent was seeking to recruit technicians with IFexperiencewhich these three employees already had to alesser or greater degree.Upon scrutinizing the reasons assigned by the Respon-dent for laying off these three employees, I must note thatthe Respondent failed to adhere to its own written policy to"transfer layoff candidates to suitable openings." Instead, itchose to advertise for and recruit new employees for IFwork. This reinforces the conclusion that the layoffs werebased on the leadership of these three test technicians in theunion organizational campaign. I find that in comparing thevalue of these three employees to less senior employees in8Gallup testified he "cringed"-he was "amazed, flabbergasted,shocked"when Reggie Burns screamed out, "Yes,Asa, I did sign the union authoriza-tion card" while Supervisor Hutchinson stood 15 feet away, because he didn'twant the supervisors to know he was organizing for the Union.9 Tieger testified he asked permission to leave the IF area after his supervi-sor,Gin, would not let Mr Green assist him on the IF strip.6Davis testified that Burns "yelled out as loud as he could yell-he really10Gallup testified he went into the IF area from unit test as things werescreamed It out."slow in the unit test area,and when the work in unit testing picked up, he7 Tieger conceded by his testimony that he tried to conceal his unionvoluntarily moved back thereorganizational activities from the supervisors and he was careful when pass-11Wall testified credibly and without contradiction that neither Holub normg out cards during working time, not to do it in the presence of a supervisorGin ever criticized him about his IF work. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectuating the layoff, the Respondent did not considertheir full experience with the Respondent, and failed toassign them to other suitable work which was available andin which it was concededly shorthanded and was seeking torecruit employees, by, among other means, notices in theclassified advertising section of the Los Angeles Times, adaily newspaper.Another bit of evidence supporting an inference of discri-mination was the statement by Supervisor Holub to newlyemployed test technician Macchia 12 in December 1972,that the Respondent had been trying to get rid of thesethree, and "this was the proper excuse." It appears also thatHolub had had a change of heart about unions shortlybefore the November 10 layoff because Holub agreed withnewly employed Macchia that unions were "no good." 13On the basis of all the evidence, I find that theRespondent's layoff of Tieger, Wall, and Gallup on Novem-ber 10, 1972, violated Sections 8(a)(1) and (3) of the Act. Ifind that the Respondent's claim that these three employeeswere laid off for lack of work was pretextual and that thereal reason was their union activity.Intertype Company,157NLRB 1419, enfd. 371 F.2d 787 (C.A. 4, 1967),Sweeney &Co., 176 NLRB 208.IV THE REMEDYIt having been found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act, it will be recommended thatit be required to cease and desist therefrom and take appro-priate affirmative action. Such action shall include a properoffer of immediate reinstatement to Joseph S. Tieger, AsaGallup, and Lloyd Wall and their reimbursement, as well asfor any loss of earnings suffered by reason of discriminationagainst them. Backpay shall be computed in accordancewith the formula stated inF.W Woolworth Company,90NLRB 289; interest shall be added to backpay at the rateof 6 percent per annum.Isis Plumbing & Heating Co., 138NLRB 716.In view of the nature and extent of the unfair labor prac-tices found herein which indicate Respondent's determina-tiontointerferewithitsemployees'rightsofself-organization, itwill be recommended that a broadcease-and-desist order issue.Upon the basis of the above findings of fact and upon theentire record in the case, I reach the following:Act, inviolation of Sections 8(a)(1) and(3) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commercewithinthe meaning of Section2(6) and (7) of the Act.Upon the foregoingfindings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 14Respondent ITT Gilfillan, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully discriminating against employees with re-spect to their hire and tenure of employment because oftheir union membership or activity.(b) In any manner interfering with, restraining, or coerc-ing employees in the exercise of rights guaranteed to themby Section 7 of the Act.2.Take the following affirmative action:(a)Offer immediate reinstatement to Joseph S. Tieger,Asa Gallup and Lloyd Wall without prejudice to their sen-iority or other rights and privileges and make them wholein the manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and the amount of backpay due under the termsof this recommended Order.(c)Post at its premises at Van Nuys, California, copies ofthe attached notice marked "Appendix." 11 Copies of saidnotice on forms provided by the Regional Director for Re-gion 31, after being duly signed by the Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced or covered by any othermaterial.(d)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.CONCLUSIONS OF LAw1.The Respondent, ITT Gilfillan, is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By laying off its employees, Joseph S. Tieger, Asa Gal-lup, and Lloyd Wall on November 10, 1972, the Respondentdiscriminated with respect to their hire and tenure of em-ployment, thereby discouraging membership in the Unionand interfering with, restraining, and coercing employees inthe exercise of their rights guaranteed under Section 7 of the12Holub conceded that the Respondent hired Macchia as a probationaryemployee and gave him a try because "the response to our ads had not beenas great as we had hoped, and so we were grasping at anything."iThis finding is based on the credible, uncontradicted evidence of Mac-chia14 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes.15 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." ITT GILFILLAN369APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence,the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post this notice and we intend tocarry out the Order of the Board.The Act gives all employees these rights:To engage in self-organization;To form, join, or help unions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection; andTo refrain from any and all these things.Since it was decided that we violated the Act byterminating the employment of Joseph Tieger, AsaGallup and Lloyd Wall because they engaged in unionactivities,WE WILL OFFER them full reinstatement totheir former jobs, and we will pay them for any lossthey suffered because we fired them.WE WILL respect your rights to self-organization, toform,join,or assist InternationalUnion, United Auto-mobile, Aerospace&Agricultural Implement Workersof America-UAW, or anyother labor organization, tobargain collectively in respect to terms or conditions ofemployment,or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection,or to refrain from any,or all suchactivities,and WE WILLNOT interferewith,restrain, orcoerce our employees in the exercise of these rights.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage union activity or member-ship in International Union, United Automobile, Aero-space&AgriculturalImplementWorkersofAmerica-UAW, or any other labor organization bydiscriminating against you if you choose to engage inunion activities or join that union or any other union.WE WILL NOT discharge or otherwise discriminateagainst you for engaging in any of the activities listedabove that are protected by Section 7 of the NationalLabor Relations Act.You and all our employees are free to become membersof any labor organization,or to refrain from doing so.DatedByITT GILFILLAN(Employer)(Representative)(Title)Thisisan officialnotice andmust not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of postingand mustnot be altered,defacedor coveredby anyother material.Any questionsconcerningthis notice or compliancewith itsprovisions may be direct-ed tothe Board'sOffice,Federal Building,Room 12100,11000 WilshireBoulevard,Los Angeles,California 90024,Telephone 213-824-7357.